This Court has no common law powers of issuing such a scire facias^ for there was no scire facias at common law in personal actions after the year and day, nor upon a recognizance after that time, 5 Com.Dig. 773. Not being a scire facias at common law, it can only be by virtue of the Statute [of] Westminster II, c. 45, but that Statute does not give the scire facias to any court except that in which the record is. It is therefore laid down in 5 Com.Dig. 775 and 4 Com.Dig. 140 that a scire facias can only issue out of the court where the record or judgment is.
Bayard. This Act of Assembly authorizes the taking away a, man’s property against his will, which is the highest stretch of legislation and the party is entitled to certain and speedy compensation. With regard to the situation of defendants as coming in by purchase, if this condemnation created a lien, the purchaser must have had notice, the record being of public notoriety. There is no room to doubt that the expressions of the Act creating a debt upon the estate of the projector affected his real estate, otherwise it would have been confined to his person. The property itself, for which the condemnation was had, would be always a safe fund for payment, while his person would be often, subjected to other claims, which might be entitled to priority. *282“Estate” refers generally [to] real, not to personal property, as. in a devise of “all my estate.” If in this case it meant personal as well as real estate, the purchaser of any personal chattel might be answerable.
It appears to me there is no importance attached to the second objection to the scire facias. This Court and the Common Pleas, have constitutionally concurrent jurisdiction. This record of condemnation is only directed to be returned and filed in the Common Pleas, which was for safe keeping. It may be considered as a record of the Justices of the Peace, who superintended the finding. It is not a judgment of the Common Pleas. The Act gives them no discretion over it.
Judgment for defendants.
Writ of error, and at August Term, 1803, the Court of Appeals reversed the judgment of the court below, and said that scire facias was the only remedy, and gave judgment for the condemnation money with interest, and remanded the record for execution.